Citation Nr: 1507526	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  06-26 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an effective date prior May 19, 2008, for the award of entitlement to service connection for PTSD.

2.  Entitlement to an effective date prior August 18, 2009, for the award of entitlement to service connection for diabetic retinopathy.

3.  Entitlement to an effective date earlier than November 1, 2014, for the addition of the Veteran's spouse as his dependent.

4.  Entitlement to service connection for glaucoma, to include as secondary to service-connected diabetes mellitus. 

5.  Entitlement to service connection for a psychiatric disorder other than posttraumatic stress disorder (PTSD), to include a bi-polar disorder.

6.  Entitlement to service connection for a heart disorder.

7.  Entitlement to an initial compensable evaluation for diabetic retinopathy.

8.  Entitlement to an initial evaluation in excess of 30 percent for PTSD.

9.  Entitlement to an evaluation in excess of 40 percent for diabetes mellitus with erectile dysfunction and diabetic retinopathy.

10.  Entitlement to an initial evaluation in excess of 20 percent for diabetic neuropathy of the right lower extremity.

11.  Entitlement to an initial evaluation in excess of 20 percent for diabetic neuropathy of the left lower extremity.

12.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney at Law


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to December 1969, including service in the Republic of Vietnam from October 1967 to October 1968. 

These matters come before the Board of Veterans' Appeals (Board) from June 2005, September 2010, May 2011, and October 2014 decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In an April 2012 decision, the Board, in substance, dismissed the Veteran's claims of service connection for a psychiatric disorder other than PTSD and a heart disorder as well as his claims for higher evaluations for diabetic retinopathy and PTSD because the appellant had failed to perfect his appeal; denied service connection for glaucoma; denied claims for earlier effective dates for the award of entitlement to service connection for diabetic neuropathy of the right and left lower extremities; and remanded for additional development claims for higher evaluations for diabetes mellitus with erectile dysfunction and diabetic neuropathy of the right and left lower extremities as well as the claim for a TDIU.

The Veteran appealed the Board's April 2012 decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2014 memorandum decision, the Court affirmed the Board's denial of the Veteran's claim for earlier effective dates for the award of entitlement to service connection for diabetic neuropathy of the right and left lower extremities; took judicial notice of the fact that in November 2010 the Veteran filed a notice of disagreement (NOD) to the effective dates assigned by VA in the September 2010 rating decision for the award of entitlement to service connection for PTSD and diabetic retinopathy and to date VA had not issued a statement of the case (SOC); and otherwise vacated and remanded the Board's April 2012 decision.  

As noted above, the claims for higher evaluations for diabetes mellitus with erectile dysfunction and diabetic neuropathy of the right and left lower extremities as well as the claim for a TDIU, were remanded for further development by the Board in April 2012.  However, it does not appear that this development has been completed.  Therefore, the Board finds that no further action is needed as to these issues. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As to the earlier effective date claims, in the March 2014 memorandum decision the Court noted that the Veteran in November 2010 filed a NOD to the effective dates assigned by the RO in the September 2010 rating decision for the award of entitlement to service connection for PTSD and diabetic retinopathy.  Similarly, in November 2014 the Veteran filed a NOD to the effective date assigned by VA in an October 2014 decision as to the date VA added his spouse as his dependent.  However, no further action was taken by VA.  Therefore, the Board finds that a remand for the issuance of a SOC is required.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

As to all the issues on appeal, a review of the record on appeal reveals that in December 2014 the Veteran's representative filed with the Board additional VA treatment records dated from February 2012 through September 2014.  Similarly, the claims file shows that in January 2015 VA associated with the VBMS record 385 pages of the Veteran's VA treatment records.  Therefore, because the Board finds that these medical records are additional pertinent evidence, a remand for AOJ review is required.  See 38 C.F.R. § 19.31 (2014) (a supplemental statement of the case will be furnished to the veteran when additional pertinent evidence is received after a statement of the case has been issued).  

As to the claims of service connection for glaucoma, a psychiatric disorder other than PTSD, and for a heart disorder, the record shows that the Veteran was afforded VA examinations to obtain opinions as to the diagnosis and/or origins of these disabilities in May 2005, September 2010, and March 2010, respectively.  However, those examiners did not have the newly received medical records for their review when they provided their opinions.  Therefore, the Board finds that a remand to obtain new etiology opinions is required.  See 38 U.S.C.A. § 5103A(d) (West 2014); Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment). 

As to the claims for higher evaluations for diabetic retinopathy and PTSD, given the above development the Board also finds that a remand is required to provide the Veteran with new VA examinations to ascertain the current severity of his disabilities.  Id. 

As to all the issues on appeal, the record reveals that the Veteran receives ongoing treatment from the Birmingham VA Medical Center.  Therefore, while the appeal is in remand status all of his post-September 2014 treatment records should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b) (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records).

Accordingly, the appeal is REMANDED to the AOJ for the following actions:

1.  As to the claims for earlier effective dates for the award of entitlement to service connection for PTSD and diabetic retinopathy as well as for the addition of the Veteran's spouse as his dependent, issue a SOC.  If the Veteran thereafter perfects an appeal as to any of these issues, they should be returned for review by the Board.

2.  Associate with the claims file, physically or electronically, all of the Veteran's post-September 2014 treatment records from the Birmingham VA Medical Center.  All actions to obtain the requested records should be documented fully in the claims file.

3.  After obtaining authorizations from the Veteran, associate with the claims file, physically or electronically, any outstanding private treatment records.  All actions to obtain these records should be documented fully in the claims file.

4.  Schedule the Veteran for an appropriate VA examination to determine the origins of his glaucoma as well as the nature, extent, frequency and severity of his service-connected diabetic retinopathy.  The claims folder should be made available to and reviewed by the examiner.  The examiner is to conduct all indicated tests and studies including a visual field study and the visual field chart should be associated with the claims file.  After a review of the claims file and an examination of the Veteran, the examiner should provide answers to the following questions:

I) Glaucoma:

a)  Does the Veteran have glaucoma in either eye?

(b)  As to each eye diagnosed with glaucoma, is it at least as likely as not that it is related to or had its onset in service?

(c)  As to each eye diagnosed with glaucoma,, is it at least as likely as not that it was caused or aggravated (i.e., permanently worsened) by a service-connected disability to include diabetes mellitus? 

II) Diabetic Retinopathy:

(a)  As to each eye, the examiner should identify all pathology found to be present.  

(b)  As to each eye, the examiner should state whether there is keratoconus?

(c) The examiner should state if there is a difference of more than 3 diopters of spherical correction between the two eyes?

(d) As to each eye, the examiner what is the best corrected visual acuity at distance and its' visual field?

(e) The examiner must also indicate the impact the Veteran's diabetic retinopathy has on his ability to secure or follow a substantially gainful occupation.  

In providing the requested opinions, the examiner should take into account the fact that the Veteran is credible to report on what he can see and feel even when not documented in his medical records.  

The examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Schedule the Veteran for an appropriate VA examination to determine the origins of his other psychiatric disorders including a bi-polar disorder as well as the nature, extent, frequency and severity of his service-connected PTSD.  The claims folder should be made available to and reviewed by the examiner.  The examiner is to conduct all indicated tests and studies.  After a review of the claims file and an examination of the Veteran, the examiner should provide answers to the following questions:

I)  Other Psychiatric Disorders: 

(a)  What are the diagnoses of all of the Veteran's psychiatric disorders?  A diagnosis of a bi-polar disorder must be ruled in or excluded.

(b) As to each diagnosed psychiatric disorder other than PTSD, is it at least as likely as not that it is related to or had its onset in service?

(c)  As to each diagnosed psychiatric disorder other than PTSD, is it at least as likely as not that it was caused or aggravated (i.e., permanently worsened) by a service-connected disability to include PTSD? 

II)  PTSD:

(a)  The examiner should report all pertinent psychiatric findings and estimate the Veteran's Global Assessment of Functioning (GAF) Scale score.

(b)  The examiner must also indicate the impact the Veteran's PTSD has on his ability to secure or follow a substantially gainful occupation.  

In providing the requested opinions, the examiner should take into account the fact that the Veteran is credible to report on what he can feel even when not documented in his medical records.  

The examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

6.  Schedule the Veteran for an appropriate VA examination to determine the diagnosis and origins of any heart disorder.  The claims folder should be made available to and reviewed by the examiner.  The examiner is to conduct all indicated tests and studies.  After a review of the claims file and an examination of the Veteran, the examiner should provide answers to the following questions:

(a)  What are the diagnoses of all of the Veteran's current heart disorders? 

(b) A heart disorder must be ruled in or excluded.

(c) As to each heart disorder, is it at least as likely as not that it is related to or had its onset in service?

(d)  As to each diagnosed heart disorder, is it at least as likely as not that it was caused or aggravated (i.e., permanently worsened) by a service-connected disability to include diabetes mellitus? 

In providing the requested opinions, the examiner should take into account the fact that the Veteran is credible to report on what he can feel even when not documented in his medical records.  

The examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

7.  Then adjudicate the claims.  If any benefit sought on appeal is not granted in full, the Veteran should be provided a supplemental statement of the case that includes notice of all relevant the laws and regulations as well as citation to all evidence added to the record since the most recent SSOC to include the VA treatment records received by the Board in December 2014 and the VA treatment records added to VBMS in January 2015.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

